                                                           Entered on Docket
                                                           February 11, 2019
 1 Martha G. Bronitsky                                     EDWARD J. EMMONS, CLERK
                                                           U.S. BANKRUPTCY COURT
     Chapter 13 Standing Trustee                           NORTHERN DISTRICT OF CALIFORNIA

 2 Po Box 5004
   Hayward,CA 94540
 3
   (510) 266- 5580                                      The following constitutes the order of the Court.
                                                        Signed: February 11, 2019
 4 13trustee@oak13.com

 5 Trustee for Debtor(s)                                 ___________________________________________
                                                         William J. Lafferty, III
                                                         U.S. Bankruptcy Judge
 6

 7

 8

 9
                                  UNITED STATES BANKRUPTCY COURT
10                                NORTHERN DISTRICT OF CALIFORNIA

11
   In Re                                                       Chapter 13 Case Number:
12 Derek Lorenzo Walker                                        16-42547-WJL13
   Crystal Nicole Walker
13                                                             In Proceedings Under
                                                               Chapter 13 of the
14                                       Debtors(s)            Bankruptcy Code

15       ORDER OF DISMISSAL AFTER DEFAULT OF CHAPTER 13 PLAN PAYMENTS

16
         Upon consideration of the declaration dated February 08, 2019 of Martha G. Bronitsky, Chapter
17
     13 Standing Trustee, filed with this Court attesting to the default of debtor(s) under the terms of the
18
     plan; upon the continuing default of the debtor. The Court being satisfied that the Chapter 13 Trustee
19
     served the debtor(s) and counsel for debtor(s) with a MOTION TO DISMISS CHAPTER 13 CASE
20
     FOR FAILURE TO MAKE PLAN PAYMENTS, and upon good cause shown.
21

22 DEBTORS DEFAULTED IN CHAPTER 13 PLAN PAYMENTS.

23       Upon Consideration of the declaration dated February 08, 2019 of Martha G. Bronitsky, Chapter

24 13 Standing Trustee, filed with this court attesting that no response has been received from the debtor(s)

25 and more than twenty-one (21) days have elapsed since the Trustee's Motion to Dismiss Proceedings

26
     was served. DEBTORS DEFAULTED IN CHAPTER 13 PLAN PAYMENTS.


     Case: 16-42547        Doc# 38       Filed: 02/11/19      Entered: 02/11/19 13:40:47           Page 1 of 3
1       IT IS THEREFORE ORDERED that the above-referenced case be dismissed, and that any

2 restraining orders heretofore entered in this case are hereby vacated. The Trustee shall submit at a later

3
     date her Trustee’s Final Report for approval by the Court.
4
                                             END OF ORDER
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     Case: 16-42547       Doc# 38      Filed: 02/11/19      Entered: 02/11/19 13:40:47         Page 2 of 3
1                                  COURT SERVICE LIST
2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     Case: 16-42547   Doc# 38   Filed: 02/11/19   Entered: 02/11/19 13:40:47   Page 3 of 3
